Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All the references cited in the International Search Report have been considered.  None is anticipatory or meet the amended claims. The most pertinent of these references have been applied below.  The amendment is supported by the original disclosure.
	
	
Response to Amendment
The amendment is supported by the original disclosure.
The previous restriction has been withdrawn in view of the allowance.
All the claimed structures in claims are illegible for publishing when the patent is issued. The examiner urges filing an amendment submitting clear structures.


	Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 1-12 is(are) allowable over the closest prior art: Shinjo et al. (WO 2010041626) listed on ISR and IDS.
Shinjo discloses a resist film composition comprising:

    PNG
    media_image1.png
    266
    595
    media_image1.png
    Greyscale

However, the amended claims require at least one of X1 to X4 contains a nitrogen atom.  Shinjo fails to teach the claimed structures.
Therefore, claims 1-12 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766